Citation Nr: 9923275	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to March 
1996.  The Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought 
in July 1996, and the veteran appealed.  He presented 
testimony there during a hearing before the undersigned 
traveling member of the Board of Veterans' Appeals (Board) in 
July 1998.  In October 1998, the Board remanded this case for 
additional evidentiary development.

The RO reduced the rating for the veteran's service-connected 
left knee disability in a June 1999 rating decision, and 
notified him of its decision and of his right to appeal it 
within one year thereof.  The claims folder does not reflect 
commencement of an appeal as to that matter, and that issue 
will be addressed no further herein.


FINDING OF FACT

There is no competent medical evidence of record showing that 
there is current right knee disability and there is no 
current medical evidence of a nexus between the claimed right 
knee disability and any incident of service.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  The service incurrence of arthritis may be 
presumed if arthritis is manifested to a degree of 10 percent 
within one year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1131, 1137 (West 1991 & Supp 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence), or between the 
disability for which service connection is sought and a 
disability which is already service-connected.  


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual background

The veteran's service medical records make no specific 
mention of right knee treatment, disease, or injury.  The 
service discharge examination report refers to a history of 
"knee/ankle sprains frequently".  The veteran denied being 
on medication.  Clinically, the veteran's right knee was 
normal.

The veteran filed his claim for service connection for 
bilateral knee disability in April 1996, and indicated that 
he had received treatment for knee problems at Camp 
Pendleton, California, but provided no information where he 
was requested to indicate any pertinent post-service 
treatment.

On VA examination in May 1996, the veteran complained of 
problems with his knees since being in the service, that is, 
the knees would hurt all the time.  He had no history of knee 
injury, but complained of pain with activity.  Clinically, 
his right knee ligaments were intact, he had a negative 
anterior drawer sign, and there was a full range of motion.  
The diagnosis after clinical examination was no right knee 
disability.  

On VA examination in August 1996, clinical examination of the 
veteran's right knee was normal including for range of motion 
and ligamentous stability, and the diagnosis was rule out 
early degenerative changes of the right knee.

On VA evaluation in March 1997, the veteran reported having 
bilateral knee pain for a long time, and that he would take 
Naprosyn on and off for it.  He reported working on his feet, 
and that he did no stretching.  Clinically, his knees 
exhibited limited flexion.  The assessment was probable 
patellofemoral syndrome.  Stretching was advised.  

On VA evaluation in June 1998, the veteran reported problems 
with his knees since service, and attributed the problems to 
his knees wearing out from hiking with a heavy pack.  
Clinically, the right knee exhibited laxity of the anterior 
cruciate ligament and prominence of the tibial tubercle.  
There was no crepitation or effusion.  The assessment was 
osteoarthritis of the knees.  The physician wondered whether 
anterior cruciate ligament laxity and Osgood-Schlatter 
disease could have played a role.  

During the hearing before the undersigned member of the Board 
in July 1998, the veteran stated that during service, he had 
received Motrin(r) from the medical corpsmen for his knees 
before performing large amounts of physical activity, but 
that it was not documented, because there were too many 
people doing it.

In October 1998, the Board remanded this claim for further 
development.  The Board notes that the RO had found the 
veteran's claim to be not well grounded in the absence of 
evidence of a current right knee disability.  There were, 
however, VA medical records which had not been associated 
with the veteran's claims folder.  The Board requested that 
such records be obtained, which was accomplished; those 
records are reported above.  The Board further instructed the 
RO to schedule a VA joints examination, to include X-ray 
studies, to determine whether the veteran had a current right 
knee disability and, if so, whether such was related to the 
veteran's service.

In response to the Board's instructions, a fee-basis 
orthopedic examination was completed in March 1999.  It was 
specifically noted that the veteran was claiming service 
connection for a right knee disability, and the veteran's 
claims folder was reviewed.  He complained of right 
parapatellar pain.  Clinically, both knees were within normal 
limits, including the ligaments and per McMurray's testing 
and for subpatellar crepitus.  X-rays were all normal.  The 
orthopedist felt that the veteran did not have a right knee 
disability.

Analysis

Applying the Caluza analysis outlined above, the Board has 
concluded that none of the requisite three prongs has been 
met.

With respect to the first Caluza prong, medical diagnosis of 
a current disability, the Board notes that in the past there 
were suggestions of right knee pathology, variously 
identified, by some examiners, although other examiners found 
no right knee pathology.  As noted by the Board in its 
October 1998 remand, although bilateral osteoarthritis was 
suggested by an examiner in July 1998, there was no X-ray 
evidence of such.  For that reason, the Board remanded this 
case to determine whether a right knee disability in fact 
existed.  The March 1999 examination of the right knee, which 
included X-rays as requested by the Board, did not identify 
any disability of the right knee.  Accordingly, the Board has 
concluded that no current right knee disability exists.

With respect to the second prong of the Caluza analysis, in-
service incurrence, there was no evidence of right knee 
problems in the service medical records.  Although the 
veteran has testified as to in-service knee pain, he is not 
competent to diagnose a disability.  See Espiritu and 
Grottveit, supra.  The second prong of Caluza is this not 
met.  

The third prong of Caluza is not met, moreover, as there is 
no competent medical evidence of record of a nexus between 
any right knee disability and any incident of service origin.  
Although the veteran feels that he has a right knee 
disability which is related to service, as a lay person 
without medical training, he is incapable of indicating the 
etiology of a disability.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  Complaints or history of 
continuous knee pain since service, moreover, are not 
evidence of a nexus to service in the absence of a medical 
opinion indicating such.  Medical evidence is necessary to 
opine that current symptoms are related to an in-service 
disease or injury when there is an allegation of continuing 
symptomatology from disability allegedly incurred in service.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. 
West, 11 Vet. App. 169 (1998).

In summary, for the reasons and bases stated above, the Board 
concludes that the claim of entitlement to service connection 
is not well grounded.  The benefit sought on appeal is 
accordingly denied.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would support the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded.

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to the well-groundedness of 
claims, VA expanded its duty to assist veterans in developing 
evidence to include the situation in which veterans have not 
submitted well-grounded claims.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The veteran's 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the courts.  38 U.S.C.A. § 7265(a)(3) (West 
1991); see also Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).  Subsequent to the revisions to the M21-1 manual, in 
Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held that 
the Board is not required to remand a claim for additional 
development, in accordance with 38 C.F.R. § 19.9 (1998), 
prior to determining that a claim is well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with well-grounded claim determinations are quite clear.  The 
law is clear that, in the absence of a well-grounded claim, 
VA has no duty to assist the veteran in developing his claim.


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for right knee disability 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

